[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________            FILED
                                                               U.S. COURT OF APPEALS
                                            No. 11-16194         ELEVENTH CIRCUIT
                                        Non-Argument Calendar        JUNE 27, 2012
                                      ________________________        JOHN LEY
                                                                       CLERK
                           D.C. Docket No. 5:01-cr-00017-WTH-GRJ-1



UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                                  Plaintiff-Appellee,

                                               versus

MICHAEL B. RAIFORD,

lllllllllllllllllllllllllllllllllllllll                            lDefendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Middle District of Florida
                                 ________________________

                                           (June 27, 2012)

Before BARKETT, PRYOR and FAY, Circuit Judges.

PER CURIAM:

         Michael Raiford appeals the district court’s denial of his 18 U.S.C.
§ 3582(c)(2) motion for a sentence reduction based on retroactive Amendment 750

to the Sentencing Guidelines. Amendment 750 took effect on November 1, 2011,

and repromulgated as permanent the temporary emergency Amendment 748,

which, among other things, lowered the base offense levels for particular crack

cocaine quantities listed in U.S.S.G. § 2D1.1(c), pursuant to the Fair Sentencing

Act of 2010 (“FSA”), Pub. L. No. 111-220, 124 Stat. 2372. See U.S.S.G. App. C,

Amends. 748, 750. For the reasons set forth below, we affirm.

                                         I.

      Raiford pleaded guilty to one count of distributing a quantity of crack

cocaine, in violation of 21 U.S.C. § 841(a)(1). In compiling the presentence

investigation report, the probation officer calculated Raiford’s sentence using the

2001 version of the Sentencing Guidelines. Raiford’s offense involved less than

250 milligrams (0.25 grams) of crack cocaine, which qualified him for a base

offense level of 12 under U.S.S.G. § 2D1.1(c). However, because Raiford had at

least two prior felony convictions for a crime of violence or a drug offense, the

probation officer classified him as a career offender and assigned him a base

offense level of 32, pursuant to U.S.S.G. § 4B1.1. After a 3-level reduction for

acceptance of responsibility, Raiford’s total offense level became 29. His status as

a career offender automatically placed him into criminal history category VI,

                                          2
which, combined with the offense level of 29, yielded a guideline range of 151 to

188 months’ imprisonment. The district court sentenced Raiford to 188 months in

prison, to be followed by 3 years of supervised release.

      Subsequently, Raiford filed the instant § 3582(c)(2) motion to reduce his

sentence, predicated on Amendment 750 and the FSA. The district court denied

his motion, reasoning that he was sentenced as a career offender under § 4B1.1,

and, as such, Amendment 750 did not affect his guideline range. Raiford now

appeals, arguing that his sentence was unreasonable because it was higher than

those of other defendants who had received sentence reductions pursuant to the

FSA. He also contends that the district court erred by failing to calculate a new

base offense level under the amended Guidelines and then determine the proper

sentence reduction under the 18 U.S.C. § 3553(a) factors.

                                         II.

      We review a district court’s decision not to reduce a sentence pursuant to

§ 3582(c)(2) for an abuse of discretion. United States v. Moreno, 421 F.3d 1217,

1219 (11th Cir. 2005). The district court’s “legal conclusions regarding the scope

of its authority under the Sentencing Guidelines” are reviewed de novo. United

States v. Moore, 541 F.3d 1323, 1326 (11th Cir. 2008). Under § 3582(c)(2),

where a defendant’s term of imprisonment was based on a guideline range “that

                                         3
has subsequently been lowered by the Sentencing Commission,” a district court

has the discretion to reduce the sentence, after considering the pertinent § 3553(a)

factors, “if such a reduction is consistent with applicable policy statements” of the

Guidelines. 18 U.S.C. § 3582(c)(2). The applicable policy statement, found in

U.S.S.G. § 1B1.10, lists those guideline amendments that may apply retroactively

to reduce a sentence, and Amendment 750 (parts A and C only) is included in that

list. U.S.S.G. § 1B1.10(c). However, a sentence reduction is not authorized if the

listed amendment “does not have the effect of lowering the defendant’s applicable

guideline range.” Id. § 1B1.10(a)(2)(B).

      In Moore, we faced the question of whether defendants who were sentenced

as career offenders under § 4B1.1 were eligible for § 3582(c)(2) relief in light of

Amendment 706, which, like Amendment 750, lowered the base offense levels for

certain quantities of crack cocaine under U.S.S.G. § 2D1.1(c). Moore, 541 F.3d

at 1325-27. We held that the defendants did not qualify for § 3582(c)(2) relief

because Amendment 706 had no effect on their guideline ranges, which were

calculated under § 4B1.1. Id. at 1327-30.

      In this case, Raiford was sentenced as a career offender under § 4B1.1, and

Amendment 750 had no effect on his guideline range. See U.S.S.G. App. C,

Amend. 750; Moore, 541 F.3d at 1327-30. Therefore, the district court had no

                                           4
authority to modify his sentence under § 3582(c)(2), regardless of whether his

original sentence was unreasonable, and the court did not need to calculate a new

base offense level or determine an appropriate sentence under the § 3553(a)

factors. See 18 U.S.C. § 3582(c)(2); U.S.S.G. § 1B1.10(a)(2)(B). Accordingly,

we affirm the district court’s denial of Raiford’s § 3582(c)(2) motion.

      AFFIRMED.




                                         5